DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-6 & 8-9 are amended. Claims 4 & 7 are canceled. Claims 1-3, 5-6 & 8-10 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Odani (US 20190109346 A1) in view of Jeon (US 2015/0017515 A1).
Regarding claims 1-3, 5-6 & 8-10, Odani teaches a lithium ion battery ([0046]-[0047]) comprising a positive electrode comprising lithium cobalt oxide ([0052]), a negative electrode ([0058]), and a non-aqueous electrolyte ([0024]) comprising a lithium salt such as LiPF6 ([0026]), a non-aqueous organic solvent including at least one of dimethyl carbonate and ethyl methyl carbonate ([0025]), an additive such as tetracyanoquinodimethane ([0032] & [0041]), and a supplemental additive such as succinonitrile ([0040] & [0042]); wherein the additive is included in an amount of 0.1 to 5 wt% of the non-aqueous electrolyte with a specific amount of 1 wt% used in an exemplary embodiment ([0043] & [0154]) and wherein the maximum charging voltage can preferably range from 4.4V to 5.0V ([0086]).							Odani is silent as to the solvent comprising a mixture of dimethyl carbonate (DMC), diethyl carbonate (DEC), ethyl methyl carbonate (EMC) and fluoroethylene carbonate, wherein a weight percentage of FEC in the solvent is 6% to 10%.							Jeon teaches a lithium-ion battery comprising a non-aqueous electrolyte including a lithium salt and a non-aqueous solvent including a mixture of DMC, DEC, EMC and FEC, wherein a weight percentage of FEC in the solvent is 5% to 20% ([0013]-[0018]), which overlaps with presently claimed range of 6% to 10%.							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a solvent including a mixture of DMC, DEC, EMC and FEC, wherein a weight percentage of FEC in the solvent is 5% to 20% in order to enhance the oxidation stability of the electrolyte thereby enhancing rate and lifespan characteristics of the battery as taught by Jeon ([0012]-[0013]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6 & 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to present claims has prompted a new ground of rejection as presented above. As instantly claimed, claims 1-3, 5-6 & 8-10 are found to be obvious over the combined teachings of Odani and Jeon.												Thus, in view of the foregoing, claims 1-3, 5-6 & 8-10 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.										

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727